ERVIN, Judge.
Farm Stores, Inc. raises numerous issues in its appeal from the order awarding claimant temporary total disability benefits. We affirm the order of the judge of compensation claims, and intend by this brief opinion to clarify one issue raised by the employer/carrier (E/C).
The E/C take issue with the award of payment for future vocational assistance, arguing that claimant is not yet capable of returning to work; therefore the award, which was based upon evidence claimant presented to show her present entitlement to such assistance, was premature. The judge, however, ordered further vocational assistance “as required by law when the claimant is ready for same.” This language contemplates that when claimant is capable of returning to work, she will be entitled to vocational assistance only if she is able to satisfy the requirements of Section 440.49(1)(a), Florida Statutes (1987). Cf. Professional Adm’rs v. Macias, 448 So.2d 1159 (Fla. 1st DCA 1984); Automatic Data Processing v. Scarberry, 412 So.2d 927 (Fla. 1st DCA 1982); Western Liquors Corp. v. Studer, 391 So.2d 250 (Fla. 1st DCA 1980). Therefore, such order is not premature.
AFFIRMED.
WENTWORTH and WIGGINTON, JJ., concur.